Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, when in the dispensing position, the hinge line is outside of the box [claim 1] must be shown or the feature(s) canceled from the claim(s). The hinge line 52 in Fig 1 appears to be located inside the box, in the dispensing position. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-19, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rendall et al. (US 2,556,707).
Regarding claim 15, Rendell discloses a container (See Fig. 1) for consumer goods, the container comprising: a box (See outer box in Fig. 1) configured to house the consumer goods, the box comprising a box front wall (1 at the right side of Fig. 1), a box back wall, a box bottom wall, a first box side wall (1 at the left side of Figs. 1, 3 and 4), and a second box side wall, wherein a top face of the box is at least partially open (before top flaps 3 are closed) to provide a top access opening providing access to an interior of the box, and wherein the first box side wall comprises a side opening (at 17 in Fig. 3) proximate the box bottom wall; a lid (at 3 at the top of Fig. 1) hingedly connected to the box back wall and movable between a closed lid position (as shown in Fig. 1) in which the lid covers the top access opening and an open lid position in which the top access opening is uncovered; and a dispensing means (insert A) for dispensing one or more consumer goods from the container, the dispensing means comprising a tray portion configured to hold the one or more consumer goods, the tray portion being mounted inside the box such that the tray portion is slidable through the side opening in the first box side wall between a closed position (as shown in Fig. 1), in which the tray portion is inside the box, and a dispensing position (as shown in Figs. 3-4), in which a part of the tray portion protrudes through the side opening such that the one or more consumer goods within the tray portion can be removed, wherein the tray portion comprises a tray bottom wall (at 7/8 in Fig. 4) and a hinge line (hinge line between 7 
Regarding claim 16, Rendell discloses the tray portion further comprises a first tray side wall (near 15), and wherein in the closed position of the dispensing means, the first tray side wall covers the side opening of the box (as shown in Fig. 1).
Regarding claim 17, Rendell discloses the tray portion further comprises a second tray side wall (at 12) at a side of the tray portion that is opposite the side opening, and wherein in the open position of the dispensing means the second tray side wall remains inside the box to restrict movement of the one or more consumer goods on the tray portion of the dispensing means back into the box.
Regarding claim 18, Rendell discloses the dispensing means further comprises retention means (at 12) for preventing movement of the tray portion beyond the dispensing position.
Regarding claim 19, Rendell discloses the tray portion further comprises a tray front wall (9/12 at the right end of 15 at the left side of Fig. 3) and a tray back wall (9/12 at the left end of 15 at the left side of Fig. 3), wherein at least one of the tray front wall and the tray back wall comprises an increased height portion (at 12) having a height that is larger than a height of the side opening, wherein the increased height portion is configured to move towards the first box side wall as the tray portion is moved towards the dispensing position, and wherein the increased height portion abuts the first box side wall when the tray portion reaches the dispensing position to prevent the movement of the tray portion beyond the dispensing position (as shown in Fig. 4).
Regarding claim 21, Rendell discloses the side opening is provided at a bottom edge of the first side wall, and wherein the tray portion is slidable along an inner surface of the box bottom wall.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rendall et al. (US 2,556,707) as applied to claim 15, in view of Silvia (US 2,965,264). Rendell discloses the claimed invention except for the pull tab. However, Silvia teaches a container comprising a dispensing apparatus (at 36) having a pull tab (at free end of 40) extending therefrom, for the purpose of allowing grasping and retaining the dispensing apparatus in its closed position. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the dispensing means of Rendall with the pull tab as taught by Silvia in order to assist in grasping and retaining the dispensing means in its closed position.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rendall et al. (US 2,556,707) as applied to claim 15. Rendell discloses the claimed invention except for the specific distance that the tray portion protrudes from the opening. However, to modify the distance that the tray portion protrudes from the opening to be larger, e.g. one third of the distance between the first and second box side walls, in order to allow for convenient access to the goods would entail a mere change in size of the components and yield only predictable results.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rendall et al. (US 2,556,707) as applied to claim 15, in view of Erickson et al. (US 2009/0255839). Rendall discloses the claimed invention except for the separator element. However, Erickson teaches a container (See Fig. 1) comprising a dispensing apparatus (See lower portion of Fig. 1 at 50/16) and an upper compartment (above 42) for accommodating used items, wherein the container has a separator element (40) mounted within the box separating an internal volume of the box into an upper compartment, which is accessible through a top access opening (near 30) and a lower compartment (at 50) goods to be dispensed, and wherein the consumer goods are dispensed from the lower compartment by the dispensing apparatus, wherein the separator element is slidable within the box to adjust relative volumes of the upper compartment and the lower compartment, and the separator element comprises a separator transverse wall extending across the internal volume of the box and a separator front wall, a separator back wall, and separator side walls, depending from the separator transverse wall, and wherein the separator front wall, the separator back wall, and the separator side walls lie against an inner surface of the box front wall, the box back wall, and the box side walls, respectively, for the purpose of allowing the upper compartment to be increased as the goods are dispensed and the lower compartment volume decreases. Therefore, it would have been obvious to one of ordinary skill in the .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rendall et al. (US 2,556,707) as applied to claim 15, in view of Erickson et al. (US 2009/0255839) as applied to claim 26 above, and further in view of Pinkstone et al. (US 2015/0368019). Rendall-Erickson discloses the claimed invention except for the barrier layer. However, Pinkstone teaches a dispensing container comprising a barrier layer (moisture barrier layer – [0057]) for the purpose of protecting the container material and/or contents from damage due to moisture. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the walls of Rendall-Erickson with a barrier layer as taught by Pinkstone in order to protect the container material and/or contents from damage due to moisture.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rendall et al. (US 2,556,707) as applied to claim 15, in view of Superti (US 2011/0147242). Rendall discloses the claimed invention except for the specific contents of the container. However, Superti teaches a box (See Fig. 5) having a dispensing opening (See bottom corner of Fig. 5), wherein the box contains a plurality of aerosol-generating articles ([0044]), wherein the plurality of aerosol-generating articles are transversely arranged, with a longitudinal axis of each aerosol-generating article extending horizontally, and wherein the dispensing means is configured to dispense an individual aerosol- generating article (as shown in Fig. 5), for the purpose of allowing a single aerosol- generating article to be accessed by the user when desired. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of Rendall with any type of article .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735